*296The record evidence establishes that summary judgment was properly granted in this action where plaintiff was injured when she slipped on the bottom step of defendants’ exterior staircase during a rainstorm, and fell forward. The subject staircase was equipped with handrails on both sides and plaintiff testified that despite the wet conditions, she did not hold onto the handrail as she descended the stairs, which, according to both parties’ experts, had a coefficient of friction above the standard. Regardless of the existence of any alleged building code violation in the configuration of the handrails, such was not a proximate cause of plaintiffs fall, and to find that the presence of an alternative handrail configuration would have prevented the fall would be based on speculation (see Plowden v Stevens Partners, LLC, 45 AD3d 659 [2007]; see also Jenkins v New York City Hous. Auth., 11 AD3d 358, 359-360 [2004]). Concur— Mazzarelli, J.P., Saxe, Gonzalez and Acosta, JJ. [See 2007 NY Slip Op 31539(U).]